DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Renumber the final claim of the claim set dated 8/6/2021 as follows:
27. (New) The method of claim 21, wherein: 2the step of quantifying comprises opening said LOC and accessing the contents 3of said plurality of wells to determine the amount of bone formation or bone 4 absorption that has occurred.

Allowable Subject Matter
Claims 10-27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Each of independent claims 10 and 21 is directed to a method comprising providing at least one bone cell type in a first well of a lab-on-a-chip (LOC), providing at least one bone cell type combined with a second cell type in a second well of the LOC, applying a treatment condition to the first well to generate a conditioned medium, flowing the conditioned medium to the second well, and quantifying an amount of bone formation of absorption in the second well in response to the conditioned medium. .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY KIPOUROS whose telephone number is (571)272-0658.  The examiner can normally be reached on M-F 8.30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799